Exhibit 10.1

RESTORATION HARDWARE HOLDINGS, INC. 2012 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION AWARD

 

Grantee’s Name and Address:    Gary Friedman

You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Restoration Hardware Holdings, Inc. (“RH”) 2012 Stock
Incentive Plan, as amended from time to time (the “Plan”) and the Stock Option
Award Agreement (the “Option Agreement”) attached hereto, as follows. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Notice.

 

Award Number    GF-003 Date of Award    May 2, 2017 Exercise Price per Share   
$50.00 Total Number of Shares Subject to the Option (the “Shares”)    1,000,000
Total Exercise Price    $50,000,000 Type of Option:    ☐ Incentive Stock Option
   ☒ Non-Qualified Stock Option Expiration Date:    May 1, 2027

 

A. Vesting Schedule:

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan and the Option Agreement, the Option may be exercised, in
whole or in part, in accordance with the following schedule:

The Option shall be fully vested and exercisable upon the Date of Award.

 

B. Transfer Restrictions:

Except as specifically provided below, the Shares issued upon exercise of the
Option shall be subject to the Transfer Restrictions (as defined below) until
the twentieth (20th) anniversary of the Date of Award.

 

1. The Transfer Restrictions shall lapse to the extent that the Twenty Day
Average Trading Price (as defined below) for a share of Common Stock equals or
exceeds a stated price level in the following table during a Performance Year
(as defined below) ending on or before the 4th anniversary of the Date of Award,
so long as the Grantee remains in Continuous Service through the last day of
such Performance Year:

 

Shares with Lapsed
Transfer
Restrictions

    

Twenty Day Average
Trading Price

    83,333      $ 100     83,333      $ 125     83,334      $ 150  



--------------------------------------------------------------------------------

To the extent that the Twenty Day Average Trading Price requirements in this
Paragraph B.1 (collectively, the “Stock Price Goals”) are met with respect to
such a Performance Year, the date on which the Transfer Restrictions lapse shall
be the last day of such Performance Year. For the avoidance of doubt, except as
otherwise specifically provided for in this Notice, the Plan or the Option
Agreement, Transfer Restrictions shall not lapse as to more than: (i) 250,000
Shares with respect to the 1st Performance Year, (ii) an additional 250,000
Shares with respect to the 2nd Performance Year (for a total of 500,000 Shares
for the first two Performance Years), (iii) an additional 250,000 with respect
to the 3rd Performance Year (for a total of 750,000 Shares for the first three
Performance Years) and (iv) an additional 250,000 Shares with respect to the 4th
Performance Year (for a total of 1,000,000 Shares). For example, if the Twenty
Day Average Trading Price is at or above $150 in each of the first four
Performance Years and the Grantee remains in Continuous Service during the
entire period, the Transfer Restrictions for 250,000 of the Shares shall lapse
on the last day of each such Performance Year (for a cumulative total of
1,000,000 Shares), provided that the Grantee remained in Continuous Service
through each such date.

 

2. Any Shares for which the Transfer Restrictions have lapsed under Paragraph
B.1 above shall remain transferable irrespective of the Company’s subsequent
stock price performance, including if the Twenty Day Average Trading Price falls
below the Stock Price Goal corresponding to such Shares that was previously
achieved.

 

3.

Shares that remain subject to Transfer Restrictions due to not achieving one or
more of the Stock Price Goals for a Performance Year ending on or before May 1,
2021 shall be carried forward to, and such Transfer Restrictions will be
eligible to lapse in, a later Performance Year if the missed Stock Price Goal is
subsequently achieved during any such later Performance Year, so long as the
Grantee remains in Continuous Service through such date. For example, if none of
the Stock Price Goals are met before the 4th anniversary of the Date of Award,
and each of them is met after the 4th Performance Year and on or before the 8th
anniversary of the Date of Award, then the Transfer Restrictions as to (i)
333,332 Shares will lapse on the date on which the $100 Stock Price Goal is met,
(ii) 333,332 Shares will lapse on the date on which the $125 Stock Price Goal is
met and (iii) 333,336 Shares will lapse on the date on which the $150 Stock
Price Goal is met, provided in each instance the Grantee remains in Continuous
Service through such date. As another example, if none of the Stock Price Goals
are met before the 1st anniversary

 

2



--------------------------------------------------------------------------------

  of the Date of Award, and each of the stated price levels is met during the
2nd Performance Year, then (a) the Transfer Restrictions as to (i) 83,333 Shares
will lapse on the date on which the $100 Stock Price Goal is met, (ii) 83,333
Shares will lapse on the date on which the $125 Stock Price Goal is met and
(iii) 83,334 Shares will lapse on the date on which the $150 Stock Price Goal is
met, provided in each instance the Grantee remains in Continuous Service through
such date, (b) the Transfer Restrictions as to 250,000 Shares shall lapse on the
last day of such 2nd Performance Year provided the Grantee remains in Continuous
Service through such date, and (c) the Transfer Restrictions as to the remaining
500,000 Shares shall be eligible to lapse in subsequent years in accordance with
the terms of this Notice, the Plan and the Option Agreement.

 

4. In the event of a Corporate Transaction or a Change in Control (other than a
Change in Control pursuant to Section 2(j)(ii) of the Plan) (each, a “Qualifying
Change in Control”), (x) if there is consideration paid to the outstanding
holders of RH Common Stock in such Qualifying Change in Control in the form of
substantially all cash consideration, then any remaining Transfer Restrictions
on the Shares will lapse to the extent that the Stock Price Goals are achieved
by virtue of the substantially all cash consideration paid or payable for Common
Stock due to the Qualifying Change in Control, as determined by the
Administrator in its sole discretion, provided that the Grantee remains in
Continuous Service through the date of such Qualifying Change in Control, and
(y) if there is consideration paid to the outstanding holders of RH Common Stock
in such Qualifying Change in Control that is not in the form of substantially
all cash consideration, then any as to any portion of the Option that is neither
Assumed nor Replaced in or as a result of such a Qualifying Change in Control,
the Shares underlying such Option shall be automatically released from any
Transfer Restrictions immediately prior to the date of such Qualifying Change in
Control if the Grantee’s Continuous Service has not then terminated.
Notwithstanding any other provision regarding Transfer Restrictions in this
Notice, the Plan or the Option Agreement, if a Stock Price Goal is not met as of
the date of a Qualifying Change in Control referred to in clause (x) of the
preceding sentence (taking into account the price paid in substantially all cash
consideration for shares of RH Common Stock in such Qualifying Change in
Control, then (a) all Shares that remain subject to Transfer Restrictions upon
such Qualifying Change in Control shall be treated as specified in Paragraph C.4
below), and (b) nothing shall limit the Company’s right to terminate the Option
under Section 11(a) of the Plan if it is not exercised prior to the date of, or
in connection with, such Qualifying Change in Control.

 

5.

If the Grantee’s Continuous Service is terminated by the Company or a Related
Entity without Cause or by the Grantee for Good Reason, or is terminated on
account of the Grantee’s death or Disability (each a “Qualifying Termination”),
then any Shares that are then subject to Transfer Restrictions and for which the
Transfer Restrictions would be eligible to lapse at any time during the 12-month
period following such termination of employment had the Grantee remained in
Continuous Service during such 12-month period (“Qualifying Termination Shares”)
will be eligible to lapse under this Notice, based solely upon the achievement
of the applicable Stock Price Goals at any point during such 12-month period
(for the avoidance of doubt, if the Stock Price Goals have been met as of the
date of the Qualifying Termination as to any Shares in a Performance Year and
the Transfer Restrictions applicable to such Shares would vest within one year

 

3



--------------------------------------------------------------------------------

  of the Qualifying Termination based upon Grantee remaining in Continuous
Service for all or some portion of the remaining year, then the Transfer
Restrictions applicable to such Shares shall lapse on the date of the Qualifying
Termination).

 

6. Any Shares for which the Transfer Restrictions have not lapsed by the 8th
anniversary of the Date of Award under Paragraphs B.1 through B.5 above and have
not otherwise been forfeited, repurchased or cancelled as provided in this
Notice, the Plan or the Option Agreement shall only be eligible to lapse on the
20th anniversary of the Date of Award.

 

7. The Company may cause the cancellation of the Option, require reimbursement
of any Option proceeds from the Grantee, and effect any other right of
repurchase or recoupment of compensation as provided (a) in this Notice, the
Plan or the Option Agreement, (b) in accordance with any “clawback” policies
that may from time to time be adopted or modified in the future by the Company
following the Date of Award, or (c) under any other clawback or other similar
provisions as in force under Applicable Laws.

 

8. The Stock Price Goals above shall be subject to adjustment in connection with
stock splits, reverse stock splits, dividends of additional shares of common
stock to the holders of outstanding common stock and other similar transactions
that have an effect on all of the outstanding shares of RH Common Stock with the
adjustments to be determined as provided in Section 10 of the Plan by the
Committee in its reasonable discretion.

 

9. “Continuous Service” for purposes of determining whether Transfer
Restrictions have lapsed under this Notice, the Plan or the Option Agreement
shall only refer to and include service at RH or any Parent or Subsidiary of RH
as an employee with the authority, duties, or responsibilities of a chief
executive officer of RH or any successor. For avoidance of doubt, “Continuous
Service” for purposes of whether the Option remains exercisable under the Option
Agreement shall be as defined under the Plan.

 

10. Definitions:

 

  a. “Cause” will have the meaning ascribed to such term in the Grantee’s
Executive Employment Agreement entered into by and between the Grantee and the
Company effective as of July 2, 2013; provided, however, that no subsequent
amendments to such agreement that affect the definition of Cause will be taken
into account for purposes of this Option unless explicitly provided for in the
governing documents for such amendment.

 

  b. “Good Reason” will have the meaning ascribed to such term in the Grantee’s
Executive Employment Agreement entered into by and between the Grantee and the
Company effective as of July 2, 2013; provided, however, that no subsequent
amendments to such agreement that affect the definition of Good Reason will be
taken into account for purposes of this Option unless explicitly provided for in
the governing documents for such amendment.

 

  c. “Performance Year” means a twelve (12) month period that begins on the Date
of Award or any anniversary of the Date of Award and ends on May 1 of the
following calendar year; provided, however, that no Performance Year shall end
on a date later than May 1, 2025.

 

4



--------------------------------------------------------------------------------

  d. “Ten Day Volume Weighted Average Price” will mean, as of any date, the
volume-weighted average Fair Market Value of the Common Stock for the last ten
10 consecutive trading days, as determined after market close on the tenth
(10th) such consecutive trading day.

 

  e. “Termination Date” shall be the date on which the Grantee’s Continuous
Service terminates.

 

  f. “Twenty Day Average Trading Price” will equal or exceed a specified Stock
Price Goal when the Ten Day Volume Weighted Average Price for Common Stock has
reached and remained at or above such goal for 20 consecutive trading days.
Notwithstanding the foregoing, the Twenty Day Average Trading Price shall not be
measured and achieved during any period in which the Company is engaged in
open-market repurchases of Common Stock during any trading day that is included
in the calculation of such Twenty Day Average Trading Price (including any
trading day that is included in the Ten Day Volume Weighted Average Price) or
during any trading day that is within the 10 trading days immediately prior to a
trading day that is included in such calculations.

 

  g. “Transfer Restrictions” will mean that the Shares sold to the Grantee
hereunder may not be sold, assigned, transferred by gift, pledged, hypothecated,
or otherwise transferred or disposed of, hedged or otherwise made the subject of
any derivative transaction, by the Grantee, except by will or by the laws of
descent and distribution. The foregoing restriction shall not prohibit the
Grantee’s ability to sell, assign, transfer by gift, pledge, hypothecate, or
otherwise transfer or dispose of, hedge or otherwise make the subject of any
derivative transaction, any equity that is not covered by the Option or any
Shares that are not subject to Transfer Restrictions.

 

C. Repurchase Right

 

  1. In the event the Grantee’s Continuous Service is terminated by the Company
or a Related Entity for Cause (other than pursuant to clauses (B) or (E) of the
definition of Cause), the Company shall have the right, for a period of ninety
days after such Termination Date, to repurchase any Shares then subject to
Transfer Restrictions on the trading day immediately following the 185th
calendar day after such Termination Date. The repurchase price shall be the
aggregate Exercise Price per Share for such Shares. The repurchase price payable
by the Company under this Paragraph C.1 may be paid on a deferred basis by means
of a Promissory Note (as defined below). The Grantee may, prior to the
repurchase date, elect to forgo such payment, in whole or in part, in which case
the Grantee shall convey such Shares (the shares for which the Grantee elected
to forego the repurchase) to the Company for no consideration on the repurchase
date.

 

  2.

In the event the Grantee’s Continuous Service is terminated by the Company or a
Related Entity for Cause pursuant to clauses (B) or (E) of the definition of
Cause, or by the Grantee without Good Reason, the Company shall have the right,
for a period of ninety (90) days commencing on the date that is one-hundred and
twenty (120) days after the date of such termination, to elect to purchase from
such Grantee any Shares that remain subject to the Transfer Restrictions as of
the date of such termination. The repurchase date shall be the trading day
immediately following the 185th calendar day after the

 

5



--------------------------------------------------------------------------------

  expiration of the Grantee’s applicable post-termination exercise period set
forth in Section 5 of the Option Agreement, and the repurchase price shall be
the Fair Market Value of the Shares as of the repurchase date.    The repurchase
price payable by the Company under this Paragraph may be paid in lump sum in
cash on the repurchase date or, in the Administrator’s sole discretion, on a
deferred basis by means of a Promissory Note. In the event the Company elects to
pay such repurchase price with a Promissory Note, the Grantee may, prior to the
repurchase date, elect to forgo such payment, in whole or in part, in which case
the Grantee shall convey such Shares (the shares for which the Grantee elected
to forego the repurchase) to the Company for no consideration on the repurchase
date or if the Option with respect to such Shares has not been exercised, it
shall lapse unexercised. In the event the Company fails to exercise its
repurchase right within the applicable ninety (90) day period set forth in this
Paragraph C.2, the Transfer Restrictions then applicable to any Shares held by
the Grantee pursuant to the exercise of the Option shall continue to lapse in
accordance with the terms and conditions set forth above other than the
requirement of Continuous Service.

 

  3. In the event the Grantee’s Continuous Service is terminated by the Company
or a Related Entity on account of a Qualifying Termination, the Company shall
have the right, for a period of ninety (90) days commencing on the date that is
one (1) year and (90) days following the date of such termination, to elect to
repurchase from the Grantee any Shares that remain subject to the Transfer
Restrictions as of the date that is one (1) year and (90) days following the
date of termination. The repurchase date shall be the trading day immediately
following the 185th calendar day after the expiration of the Grantee’s
applicable post-termination exercise period set forth in Section 5, 6 or 7 of
the Option Agreement, and the repurchase price shall be the Fair Market Value of
the Shares as of the repurchase date. The repurchase price payable by the
Company under this Paragraph may be paid in lump sum in cash on the repurchase
date or, in the Administrator’s sole discretion, on a deferred basis by means of
a Promissory Note. In the event the Company elects to pay such repurchase price
with a Promissory Note, the Grantee may, prior to the repurchase date, elect to
forgo such payment, in whole or in part, in which case the Grantee shall convey
such Shares (the shares for which the Grantee elected to forego the repurchase)
to the Company for no consideration on the repurchase date or if the Option with
respect to such Shares has not been exercised, it shall lapse unexercised. In
the event the Company fails to exercise its repurchase right within the
applicable ninety (90) day period set forth in this Paragraph C.3, the Transfer
Restrictions then applicable to any Shares held by the Grantee pursuant to the
exercise of the Option shall continue to lapse in accordance with the terms and
conditions set forth above other than the requirement of Continuous Service.

 

  4.

Immediately prior to a Qualifying Change in Control in which there is
consideration paid in the form of substantially all cash consideration to the
outstanding holders of RH Common Stock in such Qualifying Change in Control, the
Company shall have a right of repurchase with respect to any Shares that remain
subject to Transfer Restrictions after giving effect to such Qualifying Change
in Control by virtue of the Stock Price Goal have not been met as a result of
such Qualifying Change in Control. Such right of repurchase may be exercised by
the Company at any time within the 90 days prior to such Qualifying Change in
Control through the date that is 185 days after such Qualifying Change in

 

6



--------------------------------------------------------------------------------

  Control. Any repurchase of Shares pursuant to the exercise of such right of
repurchase shall become effective on the later of (a) immediately prior to the
completion of such Qualifying Change in Control, or (b) 185 calendar days after
such Shares have been issued upon exercise of the Option. The Company shall have
the right to continue to hold the Shares that remain subject to the Transfer
Restrictions on and after a Qualifying Change in Control in escrow on such terms
and conditions as it determines are appropriate in its discretion in order to
effectuate the provisions of this Paragraph C.4. The repurchase price shall be
the Fair Market Value of such Shares as of the repurchase date. In the case of a
repurchase in connection with a Qualifying Change in Control in which the shares
of the Company’s Common Stock are acquired by means of cash consideration in the
transaction, then the Fair Market Value of the Shares shall be equal to the
amount of such cash consideration payable in the transaction. The repurchase
price payable by the Company under this Paragraph C.4 may be paid on a deferred
basis by means of a Promissory Note. For the avoidance of doubt, the Company may
issue such Promissory Note in respect of any Shares that are subject to
repurchase in the case of a Qualifying Change in Control in which the
transaction consideration consists of cash and the Grantee shall not be entitled
to receive such cash consideration for the Shares being repurchased and instead
the Company can replace the cash consideration with the Promissory Note. The
Grantee may, prior to the repurchase date, elect to forgo such payment, in whole
or in part, in which case the Grantee shall convey such Shares (the shares for
which the Grantee elected to forego the repurchase) to the Company for no
consideration on the repurchase date or if the Option with respect to such
Shares has not been exercised, it shall lapse unexercised.

 

  5. Any promissory note to be issued by the Company under Paragraphs C.1
through C.4 (a “Promissory Note”) shall be on such terms and conditions as
determined to be reasonable by the Administrator at the time of the repurchase;
provided, however, that (i) interest shall be at a fair market rate that is
appropriate for the Company’s credit risk as of the repurchase date, (ii) the
term of the loan may be up to twenty years from the repurchase date, (iii) the
loan shall not be accelerated upon a Qualifying Change in Control or a Corporate
Transaction (other than a liquidation of the Company), (iv) the Transfer
Restrictions defined in Paragraph B.10f. above shall apply to the Promissory
Note as if it were a Share and shall not lapse until the end of the twenty year
Transfer Restriction period applicable to a Share, and (v) the Promissory Note
shall be unsecured and may be subordinated to such other indebtedness of the
Company as the Administrator shall determine in its sole discretion.

The Company’s repurchase right described above is referred to herein as the
“Repurchase Right”.

 

D. Definitions

 

1. For purposes of the terms and conditions related to the Repurchase Right and
the lapse of the Transfer Restrictions described above and notwithstanding
anything in the Plan to the contrary, “Fair Market Value” means, on the date of
determination, the fair market value of the Common Stock, as reasonably
determined in good faith by the Administrator in accordance with the Plan, in
its sole discretion (taking into account all of the terms applicable to the
Option, including the Transfer Restrictions).

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.

 

RH,

a Delaware corporation

By:  

/s/ Karen Boone

Title:  

Co-President, Chief Financial and Administrative Officer

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE TRANSFER RESTRICTIONS DESCRIBED IN
THIS NOTICE SHALL LAPSE ONLY AS DESCRIBED IN THIS NOTICE. THE GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE OPTION AGREEMENT, OR
THE PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS
OR CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE (AS DEFINED BOTH IN THE
NOTICE AND IN THE PLAN), NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S
RIGHT OR THE RIGHT OF THE COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE
PROVIDES SERVICES TO TERMINATE THE GRANTEE’S CONTINUOUS SERVICE (AS DEFINED BOTH
IN THE PLAN AND THE NOTICE), WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE
EXCEPT AS OTHERWISE REQUIRED UNDER ANY EXECUTIVE’S EMPLOYMENT AGREEMENT OR ANY
OTHER WRITTEN AGREEMENT BETWEEN THE PARTIES. THE GRANTEE ACKNOWLEDGES THAT
UNLESS THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE
CONTRARY, THE GRANTEE’S STATUS IS AT WILL.

The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof. The Grantee has reviewed this Notice, the Plan, and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Option Agreement. The Grantee hereby agrees that
all questions of interpretation and administration relating to this Notice, the
Plan and the Option Agreement shall be resolved by the Administrator in
accordance with Section 15 of the Option Agreement. The Grantee further agrees
to the arbitration, venue selection and waiver of a jury trial in accordance
with Section 16 of the Option Agreement. The Grantee further agrees to notify
the Company upon any change in the residence address indicated in this Notice.

 

Dated:  

May 2, 2017

    Signed:  

/s/ Gary Friedman

        Grantee

 

8



--------------------------------------------------------------------------------

RESTORATION HARDWARE HOLDINGS, INC. 2012 STOCK INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

1. Grant of Option. RH, a Delaware corporation (“RH” or the “Company”), hereby
grants to the Grantee (the “Grantee”) named in the Notice of Stock Option Award
(the “Notice”), an option (the “Option”) to purchase the Total Number of Shares
of Common Stock subject to the Option (the “Shares”) set forth in the Notice, at
the Exercise Price per Share set forth in the Notice (the “Exercise Price”)
subject to the terms and provisions of the Notice, this Stock Option Award
Agreement (the “Option Agreement”) and the Company’s 2012 Stock Incentive Plan,
as amended from time to time (the “Plan”), which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Option Agreement.

If designated in the Notice as an Incentive Stock Option, the Option is intended
to qualify as an Incentive Stock Option as defined in Section 422 of the Code.
However, notwithstanding such designation, the Option will qualify as an
Incentive Stock Option under the Code only to the extent the $100,000 dollar
limitation of Section 422(d) of the Code is not exceeded. The $100,000
limitation of Section 422(d) of the Code is calculated based on the aggregate
Fair Market Value of the Shares subject to options designated as Incentive Stock
Options which become exercisable for the first time by the Grantee during any
calendar year (under all plans of the Company or any Parent or Subsidiary of the
Company). For purposes of this calculation, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the shares subject to such options shall be determined as of the grant
date of the relevant option.

2. Exercise of Option.

(a) Right to Exercise. The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement. The Option shall be
subject to the provisions of Section 13 of the Plan relating to the
exercisability or termination of the Option in the event of a Corporate
Transaction or Change in Control. The Grantee shall be subject to reasonable
limitations on the maximum number of requested exercises during any monthly or
weekly period as determined by the Administrator. In no event shall the Company
issue fractional Shares.

(b) Method of Exercise. The Option shall be exercisable by delivery of an
exercise notice (a form of which is attached as Exhibit A) or by such other
procedure as specified from time to time by the Administrator which shall state
the election to exercise the Option, the whole number of Shares in respect of
which the Option is being exercised, and such other provisions as may be
required by the Administrator. The exercise notice shall be delivered in person,
by certified mail, or by such other method (including electronic transmission)
as determined from time to time by the Administrator to the Company accompanied
by payment of the Exercise Price and all applicable income and employment taxes
required to be withheld. The Option shall be deemed to be exercised upon receipt
by the Company of such notice accompanied by the Exercise Price and all
applicable withholding taxes, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance

 

1



--------------------------------------------------------------------------------

procedure to pay the Exercise Price provided in Section 3(e) below to the extent
such procedure is available to the Grantee at the time of exercise and such an
exercise would not violate any Applicable Law.

(c) Taxes. No Shares will be delivered to the Grantee or other person pursuant
to the exercise of the Option until the Grantee or other person has made
arrangements acceptable to the Administrator for the satisfaction of applicable
income tax and employment tax withholding obligations, including, without
limitation, such other tax obligations of the Grantee incident to the receipt of
Shares. Upon exercise of the Option, the Company or the Grantee’s employer may
offset or withhold (from any amount owed by the Company or the Grantee’s
employer to the Grantee) or collect from the Grantee or other person an amount
sufficient to satisfy such tax withholding obligations. Furthermore, in the
event of any determination that the Company has failed to withhold a sum
sufficient to pay all withholding taxes due in connection with the Option, the
Grantee agrees to pay the Company the amount of such deficiency in cash within
five (5) business days after receiving a written demand from the Company to do
so, whether or not the Grantee is an employee of the Company at that time.

(d) Section 16(b). Notwithstanding any provision of this Option Agreement to the
contrary, other than termination of the Grantee’s Continuous Service for Cause,
if a sale within the applicable time periods set forth in Sections 5, 6 or 7
herein of Shares acquired upon the exercise of the Option would subject the
Grantee to suit under Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such Shares by the Grantee would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Grantee’s termination of Continuous Service, or (iii) the Expiration Date.

3. Method of Payment. Payment of the Exercise Price shall be made by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such exercise method does not then violate any Applicable Law and,
provided further, that the portion of the Exercise Price equal to the par value
of the Shares must be paid in cash or other legal consideration permitted by the
Delaware General Corporation Law:

(a) cash;

(b) check;

(c) if permitted by the Administrator, the surrender of Shares held for the
requisite period, if any, necessary to avoid a charge to the Company’s earnings
for financial reporting purposes, or delivery of a properly executed form of
attestation of ownership of Shares as the Administrator may require which have a
Fair Market Value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised;

(d) only with respect to that portion of the Option no longer subject to
Transfer Restrictions, payment through a “net exercise” such that, without the
payment of any funds, the Grantee may exercise the Option and receive the net
number of Shares equal to (i) the number of Shares as to which the Option is
being exercised, multiplied by (ii) a fraction, the

 

2



--------------------------------------------------------------------------------

numerator of which is the Fair Market Value per Share (on such date as is
determined by the Administrator in accordance with the Plan) less the Exercise
Price per Share, and the denominator of which is such Fair Market Value per
Share (the number of net Shares to be received shall be rounded down to the
nearest whole number of Shares); or

(e) only with respect to that portion of the Option no longer subject to
Transfer Restrictions, payment through a broker-dealer sale and remittance
procedure pursuant to which the Grantee (i) shall provide written instructions
to a Company-designated brokerage firm to effect the immediate sale of some or
all of the purchased Shares and remit to the Company sufficient funds to cover
the aggregate exercise price payable for the purchased Shares and (ii) shall
provide written directives to the Company to deliver the certificates for the
purchased Shares directly to such brokerage firm in order to complete the sale
transaction.

4. Restrictions on Exercise. The Option may not be exercised if the issuance of
the Shares subject to the Option upon such exercise would constitute a violation
of any Applicable Laws. If the exercise of the Option within the applicable time
periods set forth in Section 5, 6 and 7 of this Option Agreement is prevented by
the provisions of this Section 4, the Option shall remain exercisable until one
(1) month after the date the Grantee is notified by the Company that the Option
is exercisable, but in any event no later than the Expiration Date set forth in
the Notice.

5. Termination or Change of Continuous Service.

(a) In the event of the Grantee’s change in status from Employee, Director or
Consultant to any other status of Employee, Director or Consultant, the Option
shall remain in effect.

(b) In the event the Grantee’s Continuous Service is terminated by the Company
or a Related Entity for Cause (other than pursuant to clauses (B) and (E) of the
definition of Cause), the Grantee’s right to exercise the Option shall terminate
on the Termination Date.

(c) In the event the Grantee’s Continuous Service is terminated by the Company
or a Related Entity for Cause pursuant to clause (B) and (E) of the definition
of Cause or terminated by the Grantee without Good Reason, the Grantee may, but
only within one hundred twenty (120) days commencing on the Termination Date
(but in no event later than the Expiration Date), exercise the portion of the
Option that was vested on the Termination Date.

(d) In the event the Grantee’s Continuous Service is terminated by the Company
or a Related Entity without Cause or terminated by the Grantee for Good Reason,
the Grantee may, but only within the one (1) year and ninety (90) days
commencing on the Termination Date (but in no event later than the Expiration
Date), exercise the portion of the Option that was vested on the Termination
Date.

(e) The post-termination exercise periods described in this Section 5 shall
commence on the Termination Date. In no event shall the Option be exercised
later than the Expiration Date set forth in the Notice.

(f) If the Grantee does not exercise the Option within the applicable
post-termination exercise period, the Option shall terminate.

 

3



--------------------------------------------------------------------------------

6. Disability of Grantee. In the event the Grantee’s Continuous Service
terminates as a result of his or her Disability, the Grantee may, but only
within the one (1) year and ninety (90) days commencing on the Termination Date
(but in no event later than the Expiration Date), exercise the portion of the
Option that was vested on the Termination Date. If the Grantee does not exercise
the Option within the time specified herein, the Option shall terminate.

7. Death of Grantee. In the event of the termination of the Grantee’s Continuous
Service as a result of his or her death, the person who acquired the right to
exercise the Option pursuant to Section 8 may exercise the portion of the Option
that was vested at the date of termination within the one (1) year and ninety
(90) days commencing on the date of death (but in no event later than the
Expiration Date). If the Option is not exercised within the time specified
herein, the Option shall terminate.

8. Transferability of Option. The Option, if an Incentive Stock Option, may not
be transferred in any manner other than by will or by the laws of descent and
distribution and may be exercised during the lifetime of the Grantee only by the
Grantee. The Option, if a Non-Qualified Stock Option, may not be transferred in
any manner other than by will or by the laws of descent and distribution,
provided, however, that a Non-Qualified Stock Option may be transferred during
the lifetime of the Grantee to the extent and in the manner authorized by the
Administrator. Notwithstanding the foregoing, the Grantee may designate one or
more beneficiaries of the Grantee’s Incentive Stock Option or Non-Qualified
Stock Option in the event of the Grantee’s death on a beneficiary designation
form provided by the Administrator. Following the death of the Grantee, the
Option, to the extent provided in Section 7, may be exercised (a) by the person
or persons designated under the deceased Grantee’s beneficiary designation or
(b) in the absence of an effectively designated beneficiary, by the Grantee’s
legal representative or by any person empowered to do so under the deceased
Grantee’s will or under the then Applicable Laws of descent and distribution.
The terms of the Option shall be binding upon the executors, administrators,
heirs, successors and transferees of the Grantee.

9. Additional Terms Related to Transfer Restrictions.

(a) Transfer upon Death. Notwithstanding the Transfer Restrictions set forth in
the Notice, the Shares may be transferred by will or by the laws of descent and
distribution, provided, that the Transfer Restrictions shall continue to apply
to and be binding upon the executors, administrators, heirs, successors and
transferees of the Grantee.

(b) Legends. The Grantee understands and agrees that the Company shall cause the
legends set forth below or legends substantially equivalent thereto, to be
placed upon any certificate(s) evidencing ownership of the Shares together with
any other legends that may be required by the Company or by state or federal
securities laws:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF THAT
CERTAIN OPTION AGREEMENT BETWEEN THE COMPANY AND THE NAMED STOCKHOLDER. THE
SHARES

 

4



--------------------------------------------------------------------------------

REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH SUCH
AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

(c) Stop Transfer Notices. In order to ensure compliance with the Transfer
Restrictions, the Company may issue appropriate “stop transfer” instructions to
its transfer agent, if any, and, if the Company transfers its own securities, it
may make appropriate notations to the same effect in its own records.

(d) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Option Agreement or (ii) to treat as owner of
such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares shall have been so transferred.

(e) Additional Shares or Substituted Securities. In the event of any transaction
described in Sections 10 or 11 of the Plan, any new, substituted or additional
securities or other property which is by reason of any such transaction
distributed with respect to the Shares shall be immediately subject to the
Transfer Restrictions, but only to the extent the Shares are at the time covered
by such Transfer Restrictions.

(f) Escrow of Stock. For purposes of facilitating the enforcement of the
provisions of the Transfer Restrictions, the Grantee agrees, immediately upon
receipt of the certificate(s) for the Shares, to deliver such certificate(s),
together with an Assignment Separate from Certificate in the form attached
hereto as Exhibit B, executed in blank by the Grantee with respect to each such
stock certificate, to the Secretary or Assistant Secretary of the Company, or
their designee, to hold in escrow for so long as such Shares are subject to the
Transfer Restrictions, with the authority to take all such actions and to
effectuate all such transfers and/or releases as may be necessary or appropriate
to accomplish the objectives of this Option Agreement in accordance with the
terms hereof, including but not limited to the provisions of Paragraph C.4 of
the Notice with respect to a Qualifying Change in Control. The Grantee hereby
acknowledges that the appointment of the Secretary or Assistant Secretary of the
Company (or their designee) as the escrow holder hereunder with the stated
authorities is a material inducement to the Company to make this Option
Agreement and that such appointment is coupled with an interest and is
accordingly irrevocable. The Grantee agrees that the Shares may be held
electronically in a book entry system maintained by the Company’s transfer agent
or other third-party and that all the terms and conditions of this Section 9(f)
applicable to certificated Shares will apply with the same force and effect to
such electronic method for holding the Shares. The Grantee agrees that such
escrow holder shall not be liable to any party hereto (or to any other party)
for any actions or omissions unless such escrow holder is grossly negligent
relative thereto. The escrow holder may rely upon any letter, notice or other
document executed by any signature purported to be genuine and may resign at any
time. Subject to the provisions of any security agreement relating to Grantee’s
purchase of the Shares, upon the expiration of the Transfer Restrictions, the
escrow holder will transmit to the Grantee the certificate evidencing the Shares
with respect to which the Transfer Restrictions have lapsed.

 

5



--------------------------------------------------------------------------------

10. Term of Option. To the extent that this Option is not exercised prior to the
Expiration Date set forth in the Notice or such earlier date as otherwise
provided herein, then this Option will lapse. After the Expiration Date or such
earlier termination date, the Option shall be of no further force or effect and
may not be exercised.

11. Additional Terms Related to the Company’s Repurchase Right.

(a) Assignment. Whenever the Company shall have the right to purchase Shares
under this Repurchase Right, the Company may designate and assign one or more
employees, officers, directors or shareholders of the Company or other persons
or organizations, to exercise all or a part of the Company’s Repurchase Right.

(b) Additional Shares or Substituted Securities. In the event of any transaction
described in Sections 10 or 11 of the Plan, any new, substituted or additional
securities or other property which is by reason of any such transaction
distributed with respect to the Shares shall be immediately subject to the
Repurchase Right, but only to the extent the Shares are at the time covered by
such right.

12. Tax Consequences. The Grantee may incur tax liability as a result of the
Grantee’s purchase or disposition of the Shares. THE GRANTEE SHOULD CONSULT A
TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.

13. Entire Agreement: Governing Law. The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan and this Option Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Notice, the Plan and this Option Agreement are to be construed in accordance
with and governed by the internal laws of the State of Delaware without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of Delaware to the
rights and duties of the parties. Should any provision of the Notice, the Plan
or this Option Agreement be determined to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.

14. Construction. The captions used in the Notice and this Option Agreement are
inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

15. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Option
Agreement shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

 

6



--------------------------------------------------------------------------------

16. Arbitration; Venue and Waiver of Jury Trial. The Company, the Grantee, and
the Grantee’s assignees pursuant to Section 8 (a “party” or the “parties”) agree
that any suit, action, or proceeding arising out of or relating to the Notice,
the Plan or this Option Agreement shall be resolved by final and binding
arbitration in accordance with the Arbitration Agreement between the Grantee, on
the one hand, and the Company or any affiliate of the Company, on the other
hand, except as otherwise provided herein. Notwithstanding the foregoing, either
the Company or the Grantee may bring an action in court to compel arbitration
under the Arbitration Agreement and to enforce an arbitration award, and nothing
in this Option Agreement precludes a party from filing an administrative charge
before an agency that has jurisdiction over an arbitrable claim or prohibits
either party from seeking provisional relief pursuant to Section 1281.8 of the
California Code of Civil Procedure. In addition, to the extent that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan or this
Option Agreement is not covered by and subject to arbitration according to the
terms of such Arbitration Agreement, it shall be brought, in the United States
District Court for the Northern District of California (or should such court
lack jurisdiction to hear such action, suit or proceeding, in a California state
court in the County of San Francisco) and that the parties shall submit to the
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection the party may have to the laying of venue for
any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 16
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

17. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

END OF AGREEMENT

 

7



--------------------------------------------------------------------------------

EXHIBIT A

RESTORATION HARDWARE HOLDINGS, INC. 2012 STOCK INCENTIVE PLAN

EXERCISE NOTICE

RH

15 Koch Road, Suite K

Corte Madera, CA 94925

Attention: Secretary

1. Exercise of Option. Effective as of today,             ,      the undersigned
(the “Grantee”) hereby elects to exercise the Grantee’s option to purchase
                     shares of the Common Stock (the “Shares”) of RH (the
“Company”) under and pursuant to the Company’s 2012 Stock Incentive Plan, as
amended from time to time (the “Plan”) and the [    ] Incentive
[X] Non-Qualified Stock Option Award Agreement (the “Option Agreement”) and
Notice of Stock Option Award (the “Notice”) dated             ,     . Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Exercise Notice.

2. Representations of the Grantee. The Grantee acknowledges that the Grantee has
received, read and understood the Notice, the Plan and the Option Agreement and
agrees to abide by and be bound by their terms and conditions.

3. Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 11 of the Plan.

4. Delivery of Payment. The Grantee herewith delivers to the Company the full
Exercise Price for the Shares, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 3(e) of the Option Agreement.

5. Tax Consultation. The Grantee understands that the Grantee may suffer adverse
tax consequences as a result of the Grantee’s purchase or disposition of the
Shares. The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable in connection with the purchase or
disposition of the Shares and that the Grantee is not relying on the Company for
any tax advice.

6. Taxes. The Grantee agrees to satisfy all applicable foreign, federal, state
and local income and employment tax withholding obligations and herewith
delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations. In the case
of an Incentive Stock Option, the Grantee also agrees, as

 

1



--------------------------------------------------------------------------------

partial consideration for the designation of the Option as an Incentive Stock
Option, to notify the Company in writing within thirty (30) days of any
disposition of any shares acquired by exercise of the Option if such disposition
occurs within two (2) years from the Date of Award or within one (1) year from
the date the Shares were transferred to the Grantee.

7. Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this agreement shall inure
to the benefit of the successors and assigns of the Company. This Exercise
Notice shall be binding upon the Grantee and his or her heirs, executors,
administrators, successors and assigns.

8. Construction. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

9. Administration and Interpretation. The Grantee hereby agrees that any
question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

10. Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of Delaware
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Delaware to the rights and duties of the parties. Should any provision of this
Exercise Notice be determined by a court of law to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.

11. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.

12. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this agreement.

13. Entire Agreement. The Notice, the Plan and the Option Agreement are
incorporated herein by reference and together with this Exercise Notice
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Option Agreement and this Exercise Notice (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties.

 

2



--------------------------------------------------------------------------------

Submitted by:           Accepted by:   GRANTEE:       RH  

      By:  

 

 

    Title:  

 

(Signature)       Address:       Address:

 

    15 Koch Road, Suite K

 

    Corte Madera, CA 94925

 

3



--------------------------------------------------------------------------------

EXHIBIT B

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

[Please sign this document but do not date it. The date and information of the
transferee will be completed if and when the shares are assigned.]

FOR VALUE RECEIVED,                                          hereby sells,
assigns and transfers unto                     ,                     
(        ) shares of the Common Stock of RH, a Delaware corporation (the
“Company”), standing in his name on the books of, represented by Certificate
No.      herewith, and does hereby irrevocably constitute and appoint the
Secretary of the Company attorney to transfer the said stock in the books of the
Company with full power of substitution.

 

DATED:  

 

 

4